DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	At the outset, claim 1, lines 4 and 14, appear to contain a period at the end of each line. Also, the amended text of the claim is very light/faint. Further, there is a paragraph at the end of claim 1 (lines 15-19) without any underlining. Such appears to be a typographical error. Any remarks should be reserved for the remarks section.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,656,933 (hereinafter Boyd) in view of U.S. Design Patent D798,064 (hereinafter Lee).
As for claim 1, 2 and 3, the patent to Boyd discloses in Figs. 1, 2 and 6, for example, a device 1 comprising: a first area or surface 37 comprising a bristle portion or brush 4 comprising a plurality of sets of bristles aligned in rows (col. 3, lines 1-13); and a second area or surface 27 coupled to a twist and curl (ridges and grooves therebetween formed on bottom groove surface 25 recited in col. 3, lines 9-13; also, col. 1, lines 22-29 and col. 2, lines 45-67) groove portion or sponge 2 (foam; col. 2, lines 28-44 and col. 3, lines 1-13). It will be added that, alternatively, as shown in Fig. 6, there is also a first area or surface 37 comprising a bristle portion or brush 4 (col. 3, lines 1-13) as above; and a second surface defined by the curved side of humps 6 that is coupled to the twist and curl groove portion or sponge 2 (col. 3, lines 50-62).
As for the amended language of claim 1 (lines 5-14), such language is still deemed met by Boyd as “at least one longitudinal section” of the sponge and “at least one latitudinal section” of the sponge are merely imaginary sections and can simply be chosen by picking and choosing a respective “longitudinal” section of the sponge (i.e., along the length in Fig. 1, for example, of Boyd, and a respective “latitudinal” section of the sponge (i.e., laterally or latitudinally in Fig. 1, for example, of Boyd) and each respective “longitudinal” section and “latitudinal” section would still have the recited plurality of ridges and plurality cavities. Even assuming arguendo that Boyd did not adequately teach the amended language of claim 1, Lee clearly teaches in Figs. 1-8 at least one longitudinal section” of a/the sponge and “at least one latitudinal section” of the sponge, wherein each respective longitudinal section and latitudinal section of the sponge includes the recited plurality of ridges and plurality cavities (see Figs. 2 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the foam/sponge of Lee for the foam/sponge of Boyd to vary hair brushing effect and/or to create a different/more specific hair style.
Conclusion
6.	Applicant's arguments filed 05 October 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained by the above art rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Greer, Sr., Makuch and Osiecki et al. are pertinent to various sponge or scrubber arrangements.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723